52 F.3d 315
John C. Hiserodtv.University of Pittsburgh, Pittsburgh Cancer Intstitute,Ronald P. Herberman, as Director of Pittsburgh CancerInstitute, Jules Heisler, as Associate Director ofAdministration of Pittsburgh Cancer Institute, George M.Bernier, Jr., as Dean of University of Pittsburgh MedicalSchool, Thomas Detre, as Senior Vice President of Medicaland Health Care Division of University of Pittsburgh,Michael Olszowy, as Graduate Student in Department of Pathology,
NO. 94-3495
United States Court of Appeals,Third Circuit.
Mar 02, 1995
Appeal From:  W.D.Pa., No. 91-cv-00867

1
AFFIRMED.